DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 13 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 13 recites “a vertical row” in lines 1-2.  It is not clear how this vertical row differs from the vertical column recited in claim 12.  It appears applicant may have intended to claim a distance between a vertical column and a center of the backrest.  Clarification is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 7 and 9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by JP2009-507562A.  With respect to claim 1, JP’562A discloses a removable seat cushion (20) with a massage function for placement on a motor vehicle seat, said removable seat cushion comprising: a support mat (22) for arrangement on a front of a backrest of a motor vehicle seat; a fastener (30)(30) configured for fastening the seat cushion to the motor vehicle seat; a plurality of actuators (138)(140) arranged on the support mat; a peripheral device (40) and a receiving device (42) configured to receive the peripheral device.  With respect to claim 2, the fastener has straps (30) and (30).  With respect to claim 3, the straps are configured to encompass the backrest of the motor vehicle seat.   With respect to claim 7, the peripheral device (40) comprises a controller and/or a power supply.  The receiving device (42) is arrange on a cover (26) of the seat cushion.  With respect to claim 9, the receiving device (42) includes a bag.  With respect to claim 12, the actuators are arranged in a plurality of vertical columns defined by an axis along 112. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4-6 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over JP2009-507562A in view of Calhoun et al. (US 2018/0027987 A1)  As disclosed above, JP’562A discloses all claimed elements with the exception of a fastener that includes a cover configured for arrangement on a back of the backrest and having an opening for a headrest wherein the cover includes fastening means to connect the cover to the support mat, the fastening means being configured for arrangement on a side of the backrest.  Calhoun discloses a seat cover for attachment to a seat.  The cover includes an opening, in the form of a pouch (60) for receiving a headrest and includes a portion for being configured on the back of a backrest.  Straps (70) constitute fastening means configured for arrangement on a side of the backrest of a seat.  It would have been obvious to modify the fastening means disclosed by JP’562A to include a pocket that creates an opening for receiving a headrest and a portion configured on the back of the seat, wherein straps connect around an outside edge of the seat back.  Such a configuration provides additional means for ensuring the cushion system remains in position on the seat back and there by promotes user comfort.

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over JP2009-507562A in view of Thomas (9,867,476).  JP’562A  discloses all claimed elements with the exception of soundproofing elements.  Thomas teaches the use of soundproofing in an air mattress for the purposes of noise suppression and comfort of the user.  It would have been obvious to use the sound proofing elements/materials taught by Thomas in the JP’562A  cover since such a modification improves user comfort.

Claims 1-3, 7, 9, 11, 13 and 16-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hampton (6,823,549) in view of JP2009-507562A.  Hampton discloses a removable seat cushion with massage function for placement on a motor vehicle seat, said removable seat cushion comprising a support mat (30) for arrangement on a front of a backrest (70) of a motor vehicle seat; a fastener (74) configured for fastening the seat cushion to the motor vehicle seat; a plurality of actuators (34)(32) arranged on the support mat; a peripheral device (80).  With respect to claim 2, the fastener has straps (74).  With respect to claim 3, the straps are configured to encompass the backrest of the motor vehicle seat.    With respect to claim 7, the peripheral device comprises a controller (switch) With respect to claim 11, the actuators are arranged in a plurality of horizontal rows particularly preferably in 5 or more horizontal rows (see Figure 2).  With respect to claim 16, the actuators are configured for pneumatic operation.  With respect to claim 17, the pneumatically operable actuators are air pockets.  With respect to claim 18, the peripheral device comprises a pump).  Hampton discloses all claimed elements with the exception of a receiving device.  JP’562A teaches a receiving device 42 in the form of a bag for receiving the peripheral device.   It would have been obvious to add such a receiving device to the mat disclosed by Hampton since such a receiving device makes the control and pump easily accessible to a seat occupant.  As disclosed above, JP’562A reveals all claimed elements with the exception of the distance between the vertical row and a center of the backrest of less than 10 cm and preferably less than 5.  JP’562A discloses a standard backrest within relatively narrow spacing between elements.  It would have been obvious to one of ordinary skill in the art to experiment with spacing of the actuators to provide comfort to the broadest range of users.  Such an optimization of comfort for a wide population requires only routine skill in the art and would be an obvious matter of design choice.  


Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over JP2009-507562A.  As disclosed above, JP’562A reveals all claimed elements with the exception of the distance between the vertical row and a center of the backrest of less than 10 cm and preferably less than 5.  JP’562A discloses a standard backrest within relatively narrow spacing between elements.  It would have been obvious to one of ordinary skill in the art to experiment with spacing of the actuators to provide comfort to the broadest range of users.  Such an optimization of comfort for a wide population requires only routine skill in the art and would be an obvious matter of design choice.  

Claims 14-15  is/are rejected under 35 U.S.C. 103 as being unpatentable over JP2009-507562A in view of Lopau (5,619,764).  As disclosed above, JP’562A reveals all claimed elements with the exception of a foam layer.  Lopau teaches a foam layer positioned on top of a system of air bladders.  It would have been obvious to one of ordinary skill in the art to include a foam layer within the cushion system disclosed by JP’562A since such a modification ensures that occupants have continuous support feel, thereby improving occupant comfort.  

Claims 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hampton (6,823,549) in view of JP2009-507562A in further view of Kloecker at al. (8,052,630).  As disclosed above, Hampton, as modified, reveals all claimed elements with the exception of pneumatic actuators that are configured for independent filling.  Kloecker discloses sections of a pneumatic mat that are independently fillable so as to provide a cycling massage effect.  It would have been obvious to one of ordinary skill in the art to include a fill structure of hoses and valves, as taught by Kloecker et al. in the Hampton system since such a provision allows for the cycling massage system which promotes user comfort and increase customization.


Response to Arguments
 Applicant’s remarks filed on 2/22/2022 have been fully considered.  Applicant has met the requirements of AIA  USC 102(b)(2)(C) which constitutes an exception to a US patent document from constituting prior art.  The Examiner has updated her search and provided a new rejection over new art set forth above.  This action is NON-FINAL in light of Applicant’s exception.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAH B. MCPARTLIN whose telephone number is (571)272-6854. The examiner can normally be reached M-F 7 am - 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Dunn can be reached on 571-272-6670. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SARAH B MCPARTLIN/Primary Examiner, Art Unit 3636